62 So.3d 93 (2011)
LOUISIANA LOCAL GOVERNMENT ENVIRONMENTAL FACILITIES and Community Development Authority
v.
All TAXPAYERS, Property Owners, Citizens of the State of Louisiana and Non-Residents Owning Property or Subject to Taxation Therein and all Other Persons Interested in or Affected in any Way by the Issuance of Bonds or Other Evidences of Indebtedness by the Louisiana Local Government Environmental Facilities & Community Development Authority.
No. 2011-C-0467.
Supreme Court of Louisiana.
April 25, 2011.
Denied.